JENKINS, Circuit Judge.
The validity and infringement of the complainant’s patent are not disputed. The life of that patent expires on January 30, 1894. It is claimed that the defendants ought not now to be enjoined, but should be permitted to pursue their infringement upon giving bond to pay royalties to the complainant. Tiie defendants, at the commencement of their enterprise, knew that this patent had been sustained by the supreme court of the United States. They were well informed of the complainant’s rights under that patent. With that knowledge, they have pursued their infringement, with a view to entering into competition with the complainant in the use of this patented improvement. It is true that they have a right to enter into competition with the complainant and to use the invention of Mr. Bell covered by patents which have expired. To that extent, they are justified. But they have no right, in the prosecution of such competition, to use the inventions covered by his patent No. 186,787 until the expiration of that patent. They must await that time before ihey may use the invention thereby covered. If it be true that the defendants have invested large amounts of money in the prosecution of their enterprise, which wifl be prejudiced or injured by an injunc*411tion here, it need only be said tbat they went into the enterprise with their eyes open, and with deliberate design to infringe another’s rights. In such case, they have no right to favorable consideration by a court of equity.
An injunction will issue, as prayed for.